DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains the phrase on line 5: “counting a number oscillation periods” which is grammatically incorrect and should be written as “counting a number of oscillation periods”.  
Lines 7-8 contains the phrase “as a function of the number of oscillation periods”
Line 17, “the operating steps” lacks antecedent basis.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, and 4-7  are rejected under 35 U.S.C. 103 as being unpatentable over de Frutos (US 2003/0137265) in view of Inoue (US 2015/0123591).


Regarding claim 1,
De Frutos discloses (Figs. 1-3):
An anti-pinch method (Fig. 1-Fig. 3) for an apparatus for automatic movement of sliding windows (not shown, ¶0014) in a motor vehicle (not shown, ¶0015),  comprising a d.c. electric motor (Fig. 3, 20) that moves a window so that it slides along guides (not shown, ¶0015), said method comprising the steps of:
receiving at least one electrical quantity (via Fig. 1, 21-24, current sensing switches, ¶0023) of said motor (20);
reversing the direction of rotation of the motor if the position of said window falls within an anti-pinch zone  and the movement of the motor is at least partially blocked (¶0046),
receiving a plurality of electrical quantities of said motor (current, BEMF, ¶0044-¶0049, Fig. 8); and
selecting the electrical quantity (BEMF) in order to count said number of oscillation periods (Figs. 6 and 7, sampling, ¶0044-¶0049) of said electrical quantity (BEMF) in said plurality of electrical quantities received through a control signal (from input, ¶0044-¶0049), generated as a function of the operating steps of the motor (Fig. 8), said electrical quantity being selected between an armature current (current, from switches 21-24, ¶0018) and a back electromotive force (BEMF, ¶0030-¶0036) of the motor (20), said back electromotive force of the motor being selected during a state of arrest of the motor (Fig. 8, 3rd sample, BEMF is measured right before the motor and window stop and when at stop, ¶0044-¶0049).

They do not disclose:
counting oscillation periods of said at least one electrical quantity;
calculating an angular position of the motor as a function of the number of periods of the electrical quantity;
calculating a position of the window as a function of said angular position of the motor; and

However, Inoue teaches (fig. 1):
counting oscillation periods (measures BEMF over Hi-Z periods and counts them when the voltage oscillates and goes from positive to negative or negative to positive, ¶0070-¶0071) of said at least one electrical quantity (BEMF, shown in Fig. 3, ¶0071);
calculating an angular position (via Fig. 1, 230) of the motor as a function of the number of periods of the electrical quantity (¶0079);
calculating a position of the window as a function of said angular position of the motor (calculates position of moving object attached to motor, such as a print head, based on motor angle, ¶0114); and

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the anti-pinch window motor control circuit from de Frutos that measures current in order to measure the current and subsequently the back EMF in order to sense position to prevent pinching as taught by de Frutos (¶0045-¶0049), and utilize the back EMF detector that counts the period time and the electrical angle of the BEMF in order to calculate a motor position which can be used to calculated the position of a moving object as taught by Inoue (¶0114) and 

Regarding claim 2,
De Frutos discloses (Figs. 1-3):
comprising counting half-periods of oscillation of said at least one electrical quantity (can freely sample time of detection, would be capable of accomplishing this, ¶0042, ¶0048.

Regarding claim 2, although the claimed limitation “comprising counting half periods of oscillation of said at least on electrical quantity”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply adjust the sampling time to sample half periods and increase the resolution as taught by De Frutos (¶0042-¶0043) as it has been ruled that a mere adjustment to the prior art, or an adjustment to the sampling timing, would be obvious as per In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Regarding claim 4,
De Frutos discloses (Figs. 1-3):
comprising converting said analog electrical quantities at input into digital electrical quantities (uses PLA to read in currents and show digitally on graph as shown in Figs. 5-8, ¶0018).

Regarding claim 5,
De Frutos discloses (Figs. 1-3):
An anti-pinch circuit device (Figs. 1-3) for controlling an apparatus for automatic movement of sliding windows (not shown, ¶0014) in a motor vehicle (not shown, ¶0015), comprising a d.c. electric 
wherein said device implements the steps of the method (fig. 8, ¶0044-¶0049) according to claim 1.

Regarding claim 6,
De Frutos discloses (Figs. 1-3):
wherein said anti-pinch circuit device (Figs. 1-3) comprises an H-bridge (25) for driving said motor (20) and a module for measuring the current of the electric motor on a shunt path (41, ¶0018) connected to said H-bridge (25), as well as respective modules for measuring the back electromotive force of the motor during sliding upwards or towards the closing end-of-travel position and the back electromotive force of the motor during sliding downwards or towards the opening end-of-travel position  of the window (also, 41, ¶0049).

Regarding claim 7,
De Frutos discloses (Figs. 1-3):
wherein said H-bridge comprises a first branch (Figs. 1-3, M1) and a second branch (M2), which are associated to respective terminals of the motor (M1 and M2), comprising respective low-side (23 and 24 for M2 and M1) switches and high-side switches (21 and 22 for M2, and M1), in particular MOSFETs (¶0018), in which the current paths through said low-side switches of the H-bridge are coupled together (connected to common ground shown in Fig. 3), and set between them is a single shunt such as shunt path (all connected to common ground) between the connection to ground and said current paths (connected to common ground, ¶0018).



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Frutos (US 2003/0137265) and Inoue (US 2015/0123591) as applied to claim 1, and in further view of Tanaka et al. (US 2011/0262112).

Regarding claim 3,
De Frutos discloses the above elements from claim 1.
They do not disclose:
further comprising the steps of:
determining a frequency of the ripple pulses; and
filtering with an adaptive filter with cutoff frequency, which is, in particular, a function of a frequency of the ripple pulses, the electrical quantities  in order to suppress the low-frequency harmonic components.

However, Tanaka teaches (Fig. 4):
further comprising the steps of:
determining a frequency of the ripple pulses (Fig. 4, Sp, via 21 and 22); and
filtering with an adaptive filter (23) with cutoff frequency, which is, in particular, a function of a frequency of the ripple pulses (23), the electrical quantities  in order to suppress the low-frequency harmonic components (lets high frequency components pass through, ¶0093).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the anti-pinch window motor control circuit from de Frutos that measures current in order to measure the current and subsequently the back EMF in order .

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.
Regarding the claim objections to claims 1-7, examiner agrees with applicant and has withdrawn the claim objections.

Regarding applicant’s arguments pertaining to claims 1-2 and 4-7, applicant argues that de Frutos does not disclose Examiner agrees and has included a 103 rejection with the Inoue reference in order to remedy these deficiencies.  Inoue teaches in Fig. 1, counting the back EMF periods and calculating the angle from that this is taught in ¶0071 and ¶0079 of Inoue.  Inoue teaches that  the BEMF detector measures the BEMF over Hi-Z periods and counts them when the voltage oscillates and goes from positive to negative or negative to positive, ¶0070-¶0071, as such, examiner would interpret this to read over the claimed limitation “counting oscillation periods of said at least one electrical quantity;
calculating an angular position of the motor as a function of the number of periods of the electrical quantity;
calculating a position of the window as a function of said angular position of the motor;”.  As such, the combination of this and de Frutos seems to teach this limitation.
Applicant also argues that De Frutos does not disclose that the BEMF is measured when the motor is in a stop state, but only before.  However, this is not true because De Frutos is constantly 
Regarding applicant’s arguments pertaining to claims 2, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the system not using Pulse width modulation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As such, examiner is maintaining the rejections of claim 1-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                  
/KAWING CHAN/Primary Examiner, Art Unit 2846